Title: To George Washington from Charles Lee, 7 December 1796
From: Lee, Charles
To: Washington, George


                        
                             7th decr 1796
                        
                        The attorney General will observe the only objection which has occurred to him
                            against the President’s putting his signature to a letter such as the foregoing is that it
                            is not usual for the President to correspond but by the channel of certain officers and
                            the commissioners are the proper persons on common occasions which concern the city. But as
                            this letter is not addressed to an individual, but to the sovereign power of a state, the
                            objection may be disregarded if the President shall think it expedient, to write upon the
                            subject.
                        
                            Charles Lee
                            
                        
                    